DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first control unit” in claim 1.
“first plurality of HVAC units” in claim 1.
“second control unit” in claim 1.
“second plurality of HVAC units” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 20130166075), hereinafter referred to as Castillo, in view of Chein et al. (US Pat No. 10,917,259), hereinafter referred to as Chein, and in further view of Wei et al. (WO 2016095118), hereinafter referred to as Wei. 

Re claim 1, Castillo teaches a teaches a heating, ventilation, and air-conditioning (HVAC) system, comprising:
a first control unit (150a) communicatively coupled to a first plurality of HVAC units (units 150c and 150b) and a first interactive display (see at least ¶ 53, “display”);
a second control unit (140a) communicatively coupled to a second plurality of HVAC units (units 140c and 140b) and a second interactive display (see at least ¶ 53, “display”);
wherein the first control unit is operable to connect to the second control unit using the Wi-Fi direct protocol (e.g. ¶ 20, “As described below, the link 160 may be direct, e.g. without involving an intermediate communication entity, or indirect, e.g. involving an intermediate communications entity”);
wherein the first control unit is operable to connect to the second control unit using the Wi-Fi direct protocol (e.g. ¶ 20, “As described below, the link 160 may be direct, e.g. without involving an intermediate communication entity, or indirect, e.g. involving an intermediate communications entity”).
Castillo does not teach the limitation of the first control unit communicatively coupled to the first plurality of HVAC units, the first interactive display, and a first plurality of wireless sensors using a Wi-Fi direct protocol; and the second control unit communicatively coupled to the second plurality of HVAC units, the second interactive display, and the second plurality of wireless sensors over a Wi-Fi network.
However, Chein teaches a communication system comprising a control unit (104) communicatively coupled to a plurality of thermal comfort units (112, “climate controls (e.g., thermostat, window controls, ceiling fans, and fireplace)”) and an interactive display (528), and a plurality of wireless sensors (114) using a Wi-Fi direct protocol (e.g. C5-lns 50-60, “Wi-Fi direct”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Castillo and configured the communication to include a WiFi direct protocol, as taught by Chein in order to conserve energy.
Castillo does not teach the limitation of wherein upon connecting to the second control unit, the first control unit is operable to switch communications with the first plurality of HVAC units, the first interactive display, and the first plurality of wireless sensors from the Wi-Fi direct protocol to the Wi-Fi network.
However, Wei teaches a communication system comprising switching communication between direct and indirect for stability and power purposes (“The “Link Switch” module 407, upon receiving the command from “Link Switch Decision” 401 will initiate and complete the link switching from the current link to the selected new link e.g. from AP link to direct link or vice versa”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Castillo and configured the communication to switch between direct and indirect links, as taught by Wei in order to conserve energy and/or preserve stability.
Furthermore, the recitation(s): “the first control unit is operable to switch communications with the first plurality of HVAC units, the first interactive display, and the first plurality of wireless sensors from the Wi-Fi direct protocol to the Wi-Fi network" is/are considered to be a statement(s) of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here. 

Re claim 2, Castillo, as modified, teaches system of claim 1. The recitation(s): “wherein the first control unit is operable to receive one or more temperature readings from the second plurality of wireless sensors and transmit the one or more temperature readings to the first interactive display using the Wi-Fi network" is/are considered to be a statement(s) of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here. 

Re claim 3, Castillo, as modified, teaches system of claim 1. The recitation(s): “wherein the first control unit is operable to receive a command from the first interactive display and communicate the command to the second control unit over the Wi-Fi network to control the second plurality of HVAC units" is/are considered to be a statement(s) of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        10/7/2022